Blackeord, J.
This was an action of assumpsit commenced before a justice of the peace on an account consisting of various items, viz., for cash lent, for boots, corn, freight of chickens, &c. Plea in abatement, that the promises, if any, were made jointly with one John Barker, &c. Replication, that the promises were made by the defendant alone. Judgment for the defendant. On appeal, the issue was submitted to the Court, and judgment rendered for the defendant.
It being proved on the trial that one of the items in the account, viz., for the freight of chickens, was chargeable to the defendant and Barker jointly, and not to the defendant alone, the Court stopped the plaintiff from introducing proof of the other items, and gave judgment for the defendant.
There is a case in point to show that one of the articles being on the joint account of the defendant and Barker, the defendant was well warranted in the plea he had pleaded. Colson et al. v. Selby, 1 Esp. R., 452.
Per Curiam.—The judgment is affirmed with costs.